YETKA, Justice.
Defendant, who was charged with felony theft (theft of more than $100), Minn.Stat. § 609.52, subd. 2(1), 3(2) (1974), was found guilty by a district court jury of the lesser-included offense of misdemeanor theft (theft of $100 or less), § 609.52, subd. 3(5). The trial court has stayed imposition of sentence pending the outcome of this appeal by defendant. Issues raised by defendant relate to the sufficiency of the evidence and the propriety of the trial court’s submitting the lesser offense over defense counsel’s objection. We affirm.
There is no merit to defendant’s contention that the evidence of his guilt was legally insufficient. Defendant’s other contention basically is that a defendant ought to be able to prevent submission of lesser offenses. We have rejected this contention in a number of cases, most recently in State v. Schluter, 281 N.W.2d 174 (Minn.1979). We again do so in this case.
Affirmed.